[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
This action arises from injuries sustained by the plaintiff on CT Page 357 February 1, 1986, after the automobile in which he was a passenger slid across Connecticut Route 32 during a snowstorm and collided with another vehicle traveling in the northbound lane. In a nutshell, the complaint alleges that an assistant football coach at the University of Connecticut invited the plaintiff, who was then in high school, to visit the campus of the University in connection with the University's football recruitment program. While visiting the University the plaintiff drank alcohol and socialized with various students. He then went home with his parents. One week later he returned to the University on his own with a friend, again socialized with some University students, drank some more alcohol, became intoxicated and left the campus in an automobile driven by his friend. Thereafter the automobile was involved in an accident after it slid across Route 32 and was struck by another automobile. The plaintiff sustained injuries in the accident.
The complaint contains many allegations which might support a claim that the University was negligent, or breached some duty to the plaintiff. Unfortunately, the defendant and the court are both left to speculate as to the specific manner of negligence because the complaint is completely devoid of any claim that the University was negligent, or breached any duty to the plaintiff.
The elements of a cause of action for negligence are duty, breach, causation and damages. Coste v. Riverside Motors, Inc.,24 Conn. App. 109, 112 (1991) citing Doe v. Manheimer, 212 Conn. 748,755 (1989). The complaint is devoid of any allegations as to breach, duty, or causation. Therefore, it fails to state a cause of action for negligence. The Motion to Strike is granted.
By the Court,
Aurigemma, J.